DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Thompson on 7/22/2021.
Claims
The claim is amended as follows:
Claim 1 (Currently amended/Examiner amendment):
A system comprising:
An empirical mode decomposition (EMD)-based noise estimator to: 
decompose a received signal into a plurality of intrinsic mode functions (IMFs) and provide a noise estimation output based on the plurality of IMFs, the noise estimation output being based at least in part on a ratio (                        
                            β
                            )
                        
                     of a power of a first IMF of the plurality of IMFs to a total noise power of the received signal; and
a detector circuit to provide a spectrum availability output based on the noise estimation output provided from the EMD-based noise estimator, the spectrum availability output indicating a portion of a bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information , and wherein the detector circuit is configured to provide the spectrum availability output by selecting a channel or other portion of the bandwidth of interest that is available for use.
Claim 2. (Previously Presented)
Claim 3. (Previously Presented)
Claim 4. (Previously Presented)
Claim 5. (Previously Presented)
Claim 6. (Previously Presented)
Claim 7. (Original)
Claim 8. (Original)
Claim 9 :( Currently amended/Examiner amendment):
A method of estimating noise power in a signal of interest, the method comprising:
receiving, by a controller, a signal;
decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMFX;
determining, by the controller, a ratio (                        
                            β
                            )
                        
                     of IMF1 power to a total noise power of the received signal; 
determining, by the controller, a noise power output based on the ratio (                        
                            β
                            )
                        
                    ;
determining, by the controller, a detection threshold based on the noise power output; 
comparing, by the controller, each of the IMFs to the detection threshold to determine a portion of a bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information signal; 
outputting, by the controller, an indication of the determined portion of the bandwidth of interest that is available spectrum; and
wherein outputting the indication of the determined portion of the bandwidth of interest that is the available spectrum further includes selecting a channel or other portion of the bandwidth of interest that is available for use.
Claim 10. (Cancelled)
Claim 11. (Previously Presented)
Claim 12. (Original)
Claim 13. (Original)
Claim 14. (Original)
Claim 15 : (Currently amended/Examiner amendment):
An EMD-based method of estimating noise power in a bandwidth of interest, the method comprising:
receiving, by a controller, a signal comprising a bandwidth of interest;
decomposing, by the controller, the signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMFX;
determining, by the controller, a ratio (                        
                            β
                            )
                        
                     of IMF1 power to a total noise power of the received signal;
determining, by the controller, a noise power output based on the ratio (                        
                            β
                            )
                        
                    ;
determining, by the controller, a detection threshold based on the noise power output; and
comparing, by the controller, each IMF of the plurality of IMFs to the detection threshold to determine a portion of the bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information signal, and outputting an indication of the portion of the bandwidth of interest that is available spectrum, and wherein outputting the indication of the portion of the bandwidth of interest that is the available spectrum further includes selecting a channel or other portion of the bandwidth of interest that is available for use.
Claim 16. (Original)

35 USC § 101
After amendment the claim now represents a practical implementation of spectrum availability output which is the selection of channel .Thus the claims are .
Allowable subject matter 
This communication is in response to the amendment filed on 06/18/2021, examiner’s amendment on 07/22/2021, and interview conducted on 07/22/2021.
Claims 1-9 and 11-16 are allowed. Claim 10 is canceled. Examiner’s reasons for allowance is given below :
Regarding Claim 1, the closest prior art of record, Huang et al. (US 20030033094 A1) (hereinafter Huang) and Dannenberg (US 3937899) (hereinafter Dannenberg) teaches the following:
Huang teaches an empirical mode decomposition (EMD)-based (Huang, Fig 1(a), element 120) noise (Huang, Para [0461], using EMD rather Fourier we can surgically remove unwanted noises and assess the noise amount and Fig 43, identify noise in time) estimator to: 
decompose a received signal (Huang, Para [0091], in this way the signal will be expanded by using a basis that is adaptively derived from signal itself) into a plurality of intrinsic mode functions (IMFs) (Huang, Fig 1(a), element 130 and Para [0091]) 
Huang does not  explicitly teach to  provide a noise estimation output based on the plurality of IMFs, the noise estimation output being based at least in part on a ratio (            
                β
            
        ) of a power of a first IMF of the plurality of IMFs to a total noise power of the received signal.  
a detector circuit to provide a spectrum availability output based on the noise estimation output provided from the EMD-based noise estimator, the spectrum availability output indicating a portion of a bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information signal, and wherein the detector circuit is configured to provide the spectrum availability output by selecting a channel or other portion of the bandwidth of interest that is available for use.
Dannenberg teaches 
a detector circuit (Abstract, line 1, tone detector)  to provide a spectrum availability ( Abstract , line 2-4, “An estimate is calculated for each of the following three parameters of the band limited spectrum of the input signal; total power, power mean frequency, and mean square power bandwidth. Each of the three input spectrum parameters is compared to the same parameter of the tone or tones desired to be detected”) output based on the noise estimation output (COL 2, line 27-36), the spectrum availability output indicating which portions of a bandwidth of interest are available spectrum (COL 2, line 27-33, “ the estimated means square power bandwidth “).
However, the prior art alone or in combination fails to anticipate or render obvious a system comprising: an empirical mode decomposition (EMD)-based noise estimator to: 
decompose a received signal into a plurality of intrinsic mode functions (IMFs) and provide a noise estimation output based on the plurality of IMFs, the noise estimation output being based at least in part on a ratio (            
                β
            
        ) of a power of a first IMF of the plurality of IMFs to a total noise power of the received signal  
a detector circuit to provide a spectrum availability output based on the noise estimation output provided from the EMD-based noise estimator, the spectrum availability output indicating a portion of a bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information signal, and wherein the detector circuit is configured to provide the spectrum availability output by selecting a channel or other portion of the bandwidth of interest that is available for use  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claims 2-8 being dependent on independent claim 1 are allowed for similar reason.
Regarding Claim 9, the closest prior art of record, Huang et al. (US 20030033094 A1) and Dannenberg (US 3937899) (hereinafter Dannenberg) teaches the following: 
Huang teaches a method of estimating noise power in a signal of interest, the method comprising: 
receiving, by a controller (Huang, Para [0088], the invention employs a computer implemented empirical mode decomposition method which decomposes physical signal), a signal; 
decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using (Huang, Para [0088]) an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1   (Huang, Fig 3(f), First IMF) to IMFx; 
(c)-(k) show all the IMFs obtained from repeatedly sifting the wind speed signal in FIG. 4(b). So 4(c)-4(k) shows all IMFx values).
 	Huang does not explicitly teach determining, by the controller, a ratio (            
                β
            
         ) of IMF1 power to a total noise power of the received signal; and determining, by the controller, a noise power output based on the ratio (            
                β
            
        ). 
 determining, by the controller, a detection threshold based on the noise power output; and 
comparing, by the controller, each of the IMFs to the detection threshold to determine a portion of a bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information signal; 
outputting, by the controller, an indication of the determined portion of the bandwidth of interest that is available spectrum; and
wherein outputting the indication of the determined portion of the bandwidth of interest that is the available spectrum further includes selecting a channel or other portion of the bandwidth of interest that is available for use.
Dannenberg teaches 
 determining, by the controller, a detection threshold (COL 10, line 3-11, power estimating circuit 201) and 
which portions of the bandwidth of interest are available spectrum and 
and outputting an indication of the portions of bandwidth of interest that are available spectrum (COL 2, line 27-33, “ the estimated means square power bandwidth) .
a method of estimating noise power in a signal of interest, the method comprising: 	receiving, by a controller, a signal; decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMFx; 
determining, by the controller, a ratio (            
                β
            
         ) of IMF1 power to a total noise power of the received signal; and determining, by the controller, a noise power output based on the ratio (            
                β
            
        )
determining, by the controller, a detection threshold based on the noise power output; and comparing by the  controller each of the IMFs to the detection threshold to determine a portions of a bandwidth of interest that is  available spectrum based on the portion of the bandwidth of interest not carrying an information signal;  
 outputting by the controller , an indication of the portions of bandwidth of interest that are available spectrum in combination with the rest of the claim limitations as claimed and defined by the Applicant (Non-teaching part in bold).
Claims 11-14 being dependent on independent claim 9 are allowed for similar reason.
Regarding Claim 15, the closest prior art of record, Huang et al. (US 20030033094 A1) in view of  Huang et al. (US 20030033094 A1), (hereinafter Huang) in view of  WU et al  ( US 20100309317 A1) (hereinafter WU)  and Dannenberg (US 3937899) (hereinafter Dannenberg) teaches following 
Huang teaches an EMD-based method of estimating noise power (Huang, Para [0088]) in a bandwidth of interest, the method comprising: 
decomposing, by the controller, the signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 (Huang, Fig 3(f), First IMF) to IMFx; (Huang, Fig 4(b)-4(k) , Para[0272], wind speed signal showed in 4(b) and 4(c)-(k) show all the IMFs obtained from repeatedly sifting the wind speed signal in FIG. 4(b) .So 4(c)-4(k) shows all IMFx values).
Huang does not explicitly teach receiving, by a controller, a signal comprising a bandwidth of interest; 
determining, by the controller, a ratio (flu) of IMF1 power to a total noise power of the received signal; determining, by the controller, a noise power output based on the ratio (            
                β
            
        ); determining, by the controller, a detection threshold based on the noise power output; and comparing, by the controller, each IMF of the plurality of IMFs to the detection threshold to determine a portion of the bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information signal, and outputting an indication of the portion of the bandwidth of interest that is available spectrum, and wherein outputting the indication of the portion of the bandwidth of interest that is the available spectrum further includes selecting a channel or other portion of the bandwidth of interest that is available for use.
Wu teaches receiving, by a controller, a signal comprising a bandwidth of interest;(Wu , Para[0020], a baseband (BB) processor for analyzing the digitized samples received from the sampler and identifying a piece of unused spectrum in the bandwidth allocated to the TV broadcast ) 
determining, by the controller, a detection threshold based on the noise power output; (Wu, Para [0060], line 12-15, detector circuit (i.e. sniffer detection) threshold level -107dbm) and 
determine which portions of the bandwidth (Wu, Para [0022], line 13-14, a piece of unused spectrum is identified in the bandwidth allocated) of interest are available spectrum. (Wu, Para [0062], line 1-5, detector detects available spectrum).  
 Wu does not explicitly teach determining, by the controller, a ratio (            
                β
            
        ) of IMF1 power to a total noise power of the received signal; determining, by the controller, a noise power output based on the ratio (            
                β
            
        ); 
comparing by the controller each IMF of the plurality of IMFs to the detection threshold.
and outputting an indication of the portions of bandwidth of interest that are available spectrum.
Dannenberg teaches 
outputting an indication of the portions of bandwidth of interest that are available spectrum (COL 2, line 27-33, “the estimated means square power bandwidth).
However, the prior art alone or in combination fails to anticipate or render obvious an 
EMD-based method of estimating noise power in a bandwidth of interest, the method comprising: determining, by the controller, a ratio (            
                β
            
        ) of IMF1 power to a total noise power of the received signal; determining, by the controller, a noise power output based on the ratio (            
                β
            
        ); comparing by controller each IMF of the plurality of IMFs to the detection threshold based on the portion of the bandwidth of interest not carrying an information signal outputting the indication of the portion of the bandwidth of interest that is the available spectrum further includes selecting a channel or other portion of the bandwidth of interest that is available for use in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 16 being dependent on independent claim 15 is allowed for similar reason.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
M. H. Al-Badrawi, N. J. Kirsch and B. Z. Al-Jewad, "Intrinsic Mode Function Based Noise Power Estimation With Applications to Semiblind Spectrum Sensing Methods," in IEEE Signal Processing Letters, vol. 24, no. 7, pp. 1088-1092, July 2017, doi: 10.1109/LSP.2017.2710883( Page 2, Section III, equation 3).
L. Zão, R. Coelho and P. Flandrin, "Speech Enhancement with EMD and Hurst-Based Mode Selection," in IEEE/ACM Transactions on Audio, Speech, and Language Processing, vol. 22, no. 5, pp. 899-911, May 2014, doi: 10.1109/TASLP.2014.2312541( Page 4, Section III, noise power spectrum is estimated by Fourier transform. (Page 5, Section III-B, noise power spectrum estimated based on equation 9. None of this estimating the noise based on EMD and ratio of IMF)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA . SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/26/2021